DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-9) in the reply filed on 08/23/2021 is acknowledged.  The traversal is on the ground(s) that “all the limitations for the magnesium alloy as set forth in claim 1 are added to claims 10-13. Thus, the processes of claims 10-13 are specially adapted for the manufacture of the products of claims 1-9. Therefore, unity of invention is satisfied”.  This is not found persuasive because the shared technical feature still does not make a contribution over the prior art. As discussed in the Restriction/election Requirement mailed 08/03/2021, Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of a magnesium alloy comprising Al, Mn, Zn, Ca and a balance of Mg, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Foerster et al. (US 3146096 A; made of record on 08/22/2019). Foerster discloses a magnesium alloy comprising about (in weight %) 1.2% Al, 0.5% Mn, 0.3% Zn, and 0.2% Ca with a balance of Mg (col. 2, lines 32-36). 
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/23/2021.
Response to Amendment and Status of Claims
.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation: 
“A magnesium alloy, comprising:
0.2 to 2 wt% or less of Al,
0.2 to 1 wt% or less of Mn,
0.2 to 2 wt% of Zn, and
at least 0.2 to 1 wt% of Ca”.
	The claim is indefinite because it is unclear what the metes and bounds of the Al and Mn contents are, due to the use of the language “or less”: unlike the Al and Mn limitations, the Zn limitation simply states “0.2 to 2 wt% of Zn”, which clearly sets forth that the Zn content ranges below the range of “0.2 to 2 wt%” (for Al) and “0.2 to 1 wt%” (for Mn), (e.g. 0.1 wt% or 0%). However, the same limitation states that 0.2 wt% is the lower bound of each, which is exclusive of values below 0.2 wt%. 
In the interest of compact prosecution, the Al and Mn bounds will simply be interpreted as “0.2 to 2 wt%” and “0.2 to 1 wt%”, respectively. As such, the applicant is suggested to remove to “or less” language to be consistent with the language used for the Zn limitation, which clearly sets forth the metes and bounds of Zn; alternatively, the applicant is suggested to include “or less” language for the Zn limitation, to be consistent with the Al and Mn limitations.
	Claims 2-9 are rejected as being dependent from rejected independent claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foerster et al. (US 3146096 A; cited in 08/22/2019 IDS and in previous office action), as evidenced by Inoue et al. (US 20150152527 A1).
	Regarding claims 1-9, Foerster teaches a high strength magnesium base alloy (Title) and further teaches Examples 1-5 and 7-9 (see Tables I-II; also see Table III) which have alloy compositions that lie within the claimed ranges:
Element (wt %)
Instant claim 1
Ex. 1
Ex. 2
Ex. 3
Ex. 4
Ex. 5
Ex. 7
Ex. 8
Ex. 9
Mg
Balance
Al
0.2-2
0.5
0.3
0.3
0.2
0.3
0.5
0.5
0.5
Mn
0.2-1
0.6
0.6
0.6
0.6
0.6
0.6
0.6
0.6
Zn
0.2-2
0.5
0.5
0.2
0.4
0.2
0.2
0.5
0.2
Ca
0.2-1
0.33
0.34
0.29
0.20
0.29
0.32
0.33
0.56


Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01 I).
In Example 9, for example, Foerster further teaches a tensile yield strength (i.e. 0.2% proof strength) of (converted from ksi to MPa) 165 MPa, which is within the claimed ranges in claims 7 and 8 of 120 MPa or higher and 160 MPa or higher, respectively. With further regard to the product-by-process limitations, of solution treatment and aging treatment in claims 7 and 8 respectively, it is noted that the claims are directed to a product and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113). In the instant case, the alloy of Foerster meets both claims 7 and 8. Furthermore, Foerster teaches that the hot rolled sheet was solution heat treated, quenched, and aged (col. 4, lines 1-3).
Foerster also teaches that Example 9 has an elongation of 20% (see 700°F – 1 hour section in Table II), which is within the claimed range of 20% or higher in claim 9.

Therefore, with regard to the claimed limitation in claim 1 of “wherein a precipitate comprising Mg, Ca, and Al is dispersed on the (0001) plane of a magnesium matrix”, although Foerster does not explicitly teach this limitation, Inoue evidences that magnesium alloys most typically possess hexagonal close-packed crystalline structures, in which slip planes at low temperatures, such as at room temperature, are basal planes only (basal refers to the “0001” plane). Furthermore, it is prima facie expected that there is at least a single precipitate (notably, claims 1 and 2 each only require a minimum of 1 – “a” – precipitate) on a 0001 plane of the crystalline structure. Therefore, it is prima facie expected that the magnesium alloy possesses the features in claims 2-5 in view of the substantially identical composition and properties of the alloy.
Furthermore, Foerster does not explicitly teach the limitations set forth in claims 3-6; however, in view of the disclosed alloy compositions which lie within the claimed ranges, and the substantially similar process of making as the disclosed method of making – such as performing solution heat treatment and aging, as well as the similar mechanical properties such as the 0.2% proof stress and elongation, there is a preponderance of evidence to suggest that the 20 to 1024/m3 in claim 3; the average grain size being 20 µm or less in claim 4; the basal texture intensity of the 0002 pole being 5.0 mrd or less in claim 5, and the Index Erichsen value at room temperature being 6.5 mm or higher in claim 6. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112 I.)
Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of production shifts to the applicant (MPEP 2112 V.). "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted) (MPEP 2112 V.).
Citation of Pertinent Prior Art
Kazunori et al. (JP2016169431A; English machine translation cited and attached) teaches a substantially similar magnesium alloy composition with substantially similar mechanical properties (see Tables 1-4 in original JP document).
Yu et al. (CN1584090A; CN document attached; English machine translation provided) teaches a similar magnesium alloy composition with similar mechanical properties (see Tables 1-4 in original CN document).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731